 


109 HR 591 IH: To amend title 38, United States Code, to allow the sworn affidavit of a veteran who served in combat during the Korean War or an earlier conflict to be accepted as proof of service-connection of a disease or injury alleged to have been incurred or aggravated by such service.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 591 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Reynolds (for himself, Mrs. Maloney, Mr. Foley, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to allow the sworn affidavit of a veteran who served in combat during the Korean War or an earlier conflict to be accepted as proof of service-connection of a disease or injury alleged to have been incurred or aggravated by such service. 
 
 
1.Sworn affidavit of Korean Conflict and earlier combat veterans to be accepted as proof of service-connection of disease or injury alleged to have been incurred or aggravated during combat 
(a)In generalSection 1154(b) of title 38, United States Code, is amended— 
(1)by inserting (1) after (b); 
(2)by inserting after July 27, 1953, after in active service; 
(3)by designating the third sentence as paragraph (3) and in that paragraph inserting under paragraph (1) or (2) after in each case; and 
(4)by inserting after paragraph (1), as designated by paragraph (1) of this subsection, the following new paragraph: 
 
(2)In the case of any veteran who engaged in combat with the enemy in active service on or before July 27, 1953, with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, if there is no clear and convincing evidence to the contrary the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service the sworn affidavit of the veteran attesting to the service-connection of such disease or injury, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to affidavits submitted after the date of the enactment of this Act. 
 
